Citation Nr: 1543697	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-13 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1951 to May 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A December 2014 letter from the Veteran's representative indicated the Veteran wished to file claims for a total disability rating for compensation purposes based on individual unemployability and an earlier effective date for atrial fibrillation.  These issues have not been adjudicated by the RO in the first instance.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

FINDING OF FACT

The Veteran's tinnitus is etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he has experienced ringing in his ears since active duty service and that it has increased in severity throughout the years.  He believes his tinnitus is due to piloting aircraft for approximately eight years during active duty service, when he was exposed to noise while flying and on the flight line.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  If a Veteran reports ringing in his ears, then a diagnosis of tinnitus is generally applied without further examination; however, in order to find a Veteran is entitled to service connection for tinnitus, a medical nexus is still required.

The Veteran underwent VA audiological examinations in June 2009, February 2012, and January 2015.  All examiners found that the Veteran's tinnitus was less likely than not related to his active duty service.  In finding so, the examiners relied on the absence of complaints of hearing loss and the absence of a hearing loss disorder during service and at separation from service.  Accordingly, all three VA examinations and opinions of record are inadequate, and therefore, not probative.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that it is not necessary to meet VA's criteria for a hearing loss disability during service to warrant service connection).

In support of his claim, the Veteran submitted two private medical opinions.  In a December 2013 opinion from Theodore Dake., M.D., who served in the military with the Veteran as a fighter pilot, Dr. Dake found that based on his own aviation and medical experience, as well as aerospace medical literature, the Veteran's tinnitus stemmed directly from exposure to noise trauma on the jet flight line.  Similarly, a November 2011 private medical opinion from Charles Railsback., M.D. found that based on the Veteran's lay statements and his exposure to jets and their related noises for over eight years of flying, that the Veteran's exposure to jet engines significantly contributed to his tinnitus.  The Board finds these opinions are probative as they are supported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).

At the Veteran's August 2015 and June 2011 hearings before the Board, the Veteran testified that he was a pilot in the Air Force for eight years flying F86 aircraft, to include one year as a fighter pilot performing combat missions in Korea.  He stated he did not wear hearing protection during that time.  He stated he first noticed tinnitus some time before he got out of service, and that he asked a doctor on a physical what the ringing in his ears was, and the doctor informed him it was tinnitus and that there was nothing they could do.  The Veteran stated the ringing came and went initially but that for the last twenty five to thirty years it had been constant.  While on the flight line, the Veteran indicated that he was near aircraft whose engines were going full blast and that there was a high-pitch noise that he thought was due to the air conditioning system.  He reported that he was never provided with and did not wear hearing protection while on the flight line.  The Veteran denied exposure to noise prior to and after separating from service.  Following the Veteran's duties as a pilot from entry to service until approximately September 1959, he indicated he only performed office work.

In view of the totality of the evidence, including the Veteran's documented in-service noise exposure, current findings of tinnitus, credible lay assertions of record, lack of probative value of all VA examination reports, and the two probative private medical opinions providing positive links between the Veteran's tinnitus and service, the Board finds that entitlement to service connection for tinnitus is warranted.



ORDER

Service connection for tinnitus is granted.


REMAND

In its December 2011 remand, the Board directed the RO to obtain a new VA audio examination and opinion regarding the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran underwent February 2012 and January 2015 VA audiological examinations and both examiners found the Veteran's hearing loss was less likely than not related to the Veteran's active duty service noise exposure.  In finding so, both examiners relied on the absence of a hearing loss disorder during service and at separation from service, neglected to discuss the Veteran's lay statements, and failed to discuss in-service audiograms documenting high frequency hearing loss and threshold shifts; for those reasons, both VA examinations and opinions are inadequate.  See Hensley, 5 Vet. App. at 159; Ledford, 3 Vet. App. at 89;see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).

There are no private medical opinions of record discussing a nexus, if any, between the Veteran's active duty service and his current hearing loss disability, and therefore, a new VA examination and opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  The RO/AMC should schedule the Veteran for a VA audiological examination to determine whether any hearing loss found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  The claims file, to include a copy of this remand and the June 2011 and August 2015 Board hearing transcripts, must be made available to the examiner for review in conjunction with the examination.

Prior to providing any medical opinion, the examiner must convert the in-service audiometric findings prior to November 1, 1967, from American Standards Assocation (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI) units and must include the results of these conversions in the medical examination report in order to facilitate data comparison.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss began in service, was caused by service or is otherwise related to service.

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hearing loss was caused or aggravated by a service-connected disability including his tinnitus.
Aggravation means a permanent worsening beyond the natural progression of the disability

A complete rationale must be provided for any opinion offered.
must be informed that the sole rationale for a negative The 

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


